*312Opinion by
Cole, J.
From the testimony it appeared that at the time of arrival of the shipment in question, a major maritime strike was pending, and knowing the perishable nature of the imported commodities, “terrific pressure” was exerted to get them moved before the strike broke. The urgency of the situation, -requiring immediate customs clearance of the merchandise to avoid deterioration, if not total loss, caused petitioner to assume that the consular invoice was the same as the commercial invoice. Accordingly, entry was made on the basis of information and figures set forth on the consular invoice. Later, and after the goods had been removed from the pier, the customs examiner found that a discount appearing on the consular invoice and used on entry was not shown on the commercial invoice. Disallowance by the appraiser of that discount is the difference between the entered and appraised values of the affected items. From an examination of the record the court was satisfied that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.